Title: To Thomas Jefferson from Littleberry Mosby, 18 April 1781
From: Mosby, Littleberry
To: Jefferson, Thomas



Sir
Powhatan 18th. April 1781

Agreable to your request I have endeavoured as far forth as lay in my power to comply therewith. I have this day enlisted thirty Six Men to serve the time (on the terms) Specified, and doubt not but by the time we march (which is intended on sunday next) we shall Add to the number, as our County has often been pillaged of Armes am doubtful we cann’t git a supply, and consequently shall depend on being furnished at Petersburg where we expect to arive on Monday next. Should you have any further commands you will please to deliver thim to the bearer.
I have the honour to be Sir your most obet. Servt.

Litt. Mosby

